EXAMINER'S AMENDMENT1.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:            In the Abstract, line 2, replace “disclosed” with –shown--.                                                 Reasons for Allowance
2.        The following is an examiner’s statement of reasons for allowance:             The closest prior art of record, EP3051988, substantially disclose the instant invention as claimed involving a method of producing a foamed liquid comprising introducing a liquid into the interior of a container assembly (inherent introduction of milk in jug 116; e.g. paragraph 7); selecting a finished beverage characteristic via a user interface including a plurality of selection points includes a finished beverage type (e.g. paragraphs 8 and 36) and at least froth texture as an alternative (same considered to read on alternatives of instant claim 20; e.g. paragraph 36); initiating a flow of steam into the interior of the container assembly (from steam discharge 115 and through steamer spigot 122; e.g. paragraphs 7 and 9, Fig. 1); and sensing a temperature characteristic of the liquid residing within the interior of the container assembly (e.g. several different temperature embodiments, e.g. via steam wand in jug, paragraph 37; sensor itself within jug, paragraphs 45, 52).  However, EP3051988 does not disclose the steps of estimating a volume of liquid residing within the interior of the container assembly based on the sensed temperature characteristic and modulating a flow of steam based on the estimated volume of liquid and the selected finished beverage characteristic. The prior art of record neither teaches nor provides motivation for modifying EP3051988 to incorporate these steps. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


                                                              Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                               


Anthony Weier
August 25, 2022